DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/332,612 (03/12/19) filed on 11/30/21.
Allowable Subject Matter
Claims 1, 4, 5, 16 and 18 are allowed, subject to the examiner’s amendment described below.
The restriction requirement, as set forth in the Office action mailed on 8/20/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Melaina D. Jobs, Reg. No. 63,148 on Wednesday, January 12, 2022.
EXAMINER'S AMENDMENT
The application has been amended as follows:  Please amend claims 1 and 4.  Please cancel claims 3, 6 - 15 and 17.  
 (Currently Amended)  A payment device comprising:
a medium;
a first programmable chip disposed on the medium;
a first magnetic stripe disposed on the medium, wherein the first programmable chip and the first magnetic stripe are associated with a first payment account;
a second programmable chip disposed on the medium; [[and]]
a second magnetic stripe disposed on the medium, wherein the second programmable chip and the second magnetic stripe are associated with a second payment account, 
wherein the first and second programmable chips are programmed separately for each of the first and second payment accounts; and
a third programmable chip disposed on the medium, the third programmable chip communicating a fraud notification when the third programmable chip is used in a payment transaction with a merchant.

(Cancelled).  

 (Currently Amended)  The payment device of claim [[3]] 1, further comprising: 
a fourth programmable chip disposed on the medium; and
a fourth magnetic stripe disposed on the medium, wherein the fourth programmable chip and the fourth magnetic stripe are associated with a third payment account.

6.-15.  (Cancelled).	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please also refer to the prosecution history of the instant application. In
particular, applicant’s remarks (11/30/21), pgs. 6 - 7 which distinguish the claimed invention from the closest prior art references listed below.
1.Hosny, US Pub. No. 2016/0217455;
2.Blossom, US Pub. No. 2003/0111527; and
3.Arrington, US Pat. No. 7,594,611
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1, 4, 5, 16 and 18.
With respect to the non patent literature reference(s) listed below:
1.“Data processing aspects of the integrated circuit and magnetic stripe cards,” by M.S. Madan and M.A. Reid.  Information & Management. Volume 22, Issue 1.  January 1992.  Abstract only. (hereinafter Madan)
Madan is relevant to the claimed invention because it discusses processing aspects of integrated circuit and magnetic stripe cards.  Madan fails to explicitly disclose all of the particular attributes of the claimed invention however, because it does not disclose a multiple account payment device (i.e., card), having a plurality of magnetic stripe(s) and a plurality of programmable chip(s), and one of the plurality of programmable chip(s) functioning as a fraud notification.
Conclusion
and relates to programmable chip and/ or multi-account payment device(s) (e.g., card(s)).
SG10201604850; and
WO2014145682
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3697